t c memo united_states tax_court gary blore petitioner v commissioner of internal revenue respondent docket nos filed date frederick j o’ laughlin for petitioner brian a smith for respondent memorandum opinion dinan special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and - - all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether there are deficiencies at issue in these cases within the meaning of sec_6211 and whether petitioner had earned_income during the years in issue entitling him to a sec_32 earned_income_credit for each year some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in oklahoma city oklahoma on the dates the petitions were filed in these cases petitioner reported the following amounts of income and claimed the following amounts of withholding and earned_income credits in the respective taxable years wages dollar_figure dollar_figure dollar_figure interest_income -o- -o- standard_deduction big_number big_number big_number personal exemptions big_number big_number big_number taxable_income -o- -o- -o- tax -0- -0- -o- federal tax withholding big_number big_number big_number rarned income credit big_number big_number big_number overpayment big_number big_number big_number in the statutory notices of deficiency respondent disallowed the amounts of wages reported by petitioner for each of the taxable years and the notices reflected the following basis for the disallowance the income on the w2s on your and returns was never reported to the internal_revenue_service by any of the employers listed you failed to produce any documentation to support the w2 income claimed we are disallowing the income claimed attached to the w2s filed with your and tax returns based upon the disallowance of the income respondent also disallowed the earned_income credits claimed by petitioner in each year the first pages of the notices of deficiency reflected the following total deficiency amounts calculated using the respective credit adjustments barned income credit adjustment dollar_figure dollar_figure dollar_figure withholding credit adjustment big_number big_number big_number deficiency big_number big_number big_number pursuant to orders of this court these cases were dismissed for lack of jurisdiction insofar as they related to the withholding_tax credits see generally sec_6211 and b 12_tc_806 these dismissals reduced the amounts of the deficiencies at issue in these cases to dollar_figure dollar_figure and dollar_figure for each respective year the first issue for decision is whether there are deficiencies at issue in these cases petitioner argues that there are no deficiencies in these cases within the meaning of such under sec_6211 et seq q4e- as is relevant here a deficiency is defined in sec_6211 to be the amount by which the tax imposed by subtitle a relating to income taxes exceeds the amount shown as the tax by the taxpayer upon his return the treatment of sec_32 earned_income credits with respect to this definition is as follows sec_6211 rules for application of subsection a --for purposes of this section-- for purposes of subsection a -- a any excess of the sum of the credits allowable under sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax sec_6211 was enacted by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3572 which relates to certain refundable credits to be assessed under deficiency procedures house report contains the following explanation of sec_6211 b present law under present law the deficiency procedures allowing taxpayers to litigate issues in the tax_court relating to the earned_income_credit sec_32 and the --- - credit for the certain payments of the gasoline and special fuels tax sec_34 may not apply explanation of provision the bill provides that the tax_court deficiency procedures apply to the credits allowable under sec_32 and sec_34 notwithstanding that the credits reduce the net tax to less than zero the provision applies to notices of deficiencies mailed after the date of enactment of this bill h rept pincite although respondent determined petitioner was liable for a zero tax_liability in each taxable_year these amounts nevertheless exceed the negative tax_liability amounts shown by petitioner on his return for each such year respondent has therefore determined deficiencies within the meaning of sec_6211 and the redetermination of such deficiencies is within the jurisdiction of this court see sec_6213 the second issue for decision is whether petitioner had earned_income during the years in issue entitling him to a sec_32 earned_income_credit for each year an earned_income_credit is allowed to eligible taxpayers under sec_32 in an amount based upon a percentage of the taxpayer’s earned_income earned_income is defined under sec_32 to include wages and other employee compensation petitioner argues that he earned compensation in the amounts indicated on the forms w-2 wage and tax statement filed with -- - his tax returns for the years in issue thereby entitling him to an earned_income_credit for each such year petitioner bears the burden of proving the determinations set forth by respondent in the statutory notices of deficiency to be in error see rule a 290_us_111 petitioner’s testimony concerning his purported income can be summarized as follows during the years in issue petitioner performed services for jerry tomlin who at some point in time changed his name to jerry wilson hereinafter referred to only as mr tomlin mr tomlin in turn worked for a business or businesses known as johnson inc and quantum consultants inc it was from these corporations that petitioner received the forms w-2 which he attached to his income_tax returns for the years in issue the form_w-2 listed the employer as johnson inc while the and forms w-2 listed the employer as quantum consultants inc petitioner was initially contacted by mr tomlin after petitioner had been recommended by a friend mr tomlin would meet petitioner at petitioner’s home provide him with architectural plans and explain the work which needed to be completed petitioner served as a draftsman drawing cabinet plans for houses which were under construction in oklahoma texas arizona colorado and california petitioner never knew the exact locations of the houses for which he was making the - drawings petitioner was paid dollar_figure an hour for his work less amounts mr tomlin would withhold for taxes petitioner was typically paid in cash because he refused mr tomlin’s checks after having several returned for insufficient funds petitioner produced copies of several receipts written by him purportedly evidencing a portion of the cash payments made to him by mr tomlin the receipts each named mr tomlin and or johnson inc or quantum consultants inc the receipts dated were in the amounts of dollar_figure dollar_figure and dollar_figure the receipts dated were in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure the receipts dated were in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure these amounts do not correspond to the amounts which were reflected on the forms w-2 and which petitioner reported as income although petitioner testified that he did not attempt to match these receipts to the forms w-2 there is a notation on a statement presented as evidence which states jerry you still owe me dollar_figure on my last pay you also included this on the w-2 but you did not pay two witnesses testified on petitioner’s behalf the first witness michael blore is petitioner’s son petitioner testified that michael was present almost every time the man mr tomlin came by especially whenever he would pay me michael on the other hand testified concerning only one meeting between mr tomlin and petitioner at which he was present hdhe --- - testified that he did remember the meeting i was only there for a brief moment he also stated that the only thing i observed of him mr tomlin that he was a tall man and that’s about all i caught the second witness james ryan was petitioner’s neighbor petitioner testified that mr ryan met mr tomlin on several occasions and that mr ryan accompanied petitioner to a bank at which petitioner cashed a check from mr tomlin mr ryan testified that while at the bank several years prior to his testimony he waited in the truck while petitioner cashed a check he did not know any details regarding the check or the purpose of petitioner’s visit to the bank he also testified that he did not recall meeting mr tomlin at any time although petitioner produced some evidence tending to show that he received wages for services rendered in through viewing the record as a whole we find that this evidence is outweighed both by the inconsistencies in the testimony of the witnesses noted above and by the dearth of evidence in several key areas petitioner failed to produce mr tomlin as a witness or adequately explain his whereabouts and failed to produce any corroborating evidence which would establish that mr tomlin in fact existed and that he paid petitioner for services rendered petitioner failed to establish the existence or location of either of the two corporations named on the forms w-2 and failed --- - to adequately explain why he either did not visit them in the years he was allegedly receiving income from them through mr tomlin or why he was unconcerned that he was unable to locate these corporations finally petitioner did not present evidence of any services which he had performed such as the architectural drawings involved because petitioner has failed to establish he had earned_income in any of the years in issue we uphold respondent’s determination that petitioner is not entitled to the earned_income_credit for each year to reflect the foregoing decisions will be entered for respondent in the amounts of the reduced deficiencies
